                    Case 2:19-cv-01357-JAD-NJK Document 35 Filed 01/10/20 Page 1 of 2


                     MICHAEL R. BROOKS,ESQ.
                    Nevada Bar No. 007287
                    MATTHEW D. WHITTAKER,ESQ.
                    Nevada Bar No. 013281
                    KOLESAR & LEATHAM
                    400 South Rampart Boulevard, Suite 400
                    Las Vegas, Nevada 89145
                    Telephone: (702)362-7800
                    Facsimile: (702)362-9472
                    E-Mail: mbrooks@klnevada.com
                               mwhittaker@klnevada.com

                    Attorneys for Defendant
                    SCHLOMO SCHMUEL




                                                            UNITED STATES DISTRICT COURT
KOLESAR & LEATHAM




                                                                    DISTRICT OF NEVADA
                                                                           ***

                     DWIGHT PATENT 10945 MINING LLC,                                  CASE NO. 2:19-cv-01357-JAD-NJK

                                                       Plaintiff,

                                 vs.                                                       ECF Nos. 11, 12, 13, 35
                     HML INVESTMENTS,LOUIS
                     MONTELEONE;SCHLOMO SCHMUEL;
                     CITY OF NORTH LAS VEGAS; THE
                     UNITED STATES OF AMERICA,OR A
                     SUBDIVISION THEREOF,

                                                       Defendants.
                                                                               AMENDED
                           STIPULATION AND ORDER TO DISMISS PLAINTIFF'S CLAIMS AGAINST

                                                      SCHLOMO SCHMUEL WITH PREJUDICE

                              WHEREAS, on or about August 6, 2019, Plaintiff Dwight Patent filed the instant action

                    naming Schmuel as a co-Defendant (the "Dwight Patent Lawsuit"). This Complaint requested

                    quiet title and declaratory reliefin Dwight Patent's favor wherein Dwight Patent alleged a superior

                    interest to Schmuel's interest for the subsurface mineral rights on the property located at 1740

                    Hardrock Street, Las Vegas, Nevada, APN: 140-23-810-006 (the "Property"). Dwight Patent


                    Stip and Order Redline (002)(10228-3)                Page 1 of2
                                    Case 2:19-cv-01357-JAD-NJK Document 35 Filed 01/10/20 Page 2 of 2


                                     recorded two Notices of Lis Pendens against the Property in the Official Records of Clark County,

                                     as Instrument Nos. 20190809-0001263 and 20190813-0001777. At the time of this Agreement,

                                     the parties have come to a mutual resolution wherein Defendant Schmuel agrees to pay $17,500.00

                                     in return for a dismissal with prejudice of the instant action. Therefore,

                                               IT IS HEREBY STIPULATED by and between Plaintiff, Dwight Patent 10945 Mining,

                                     LLC and Defendant, Schlomo Schmuel (collectively, the "Parties"), through their undersigned

                                     counsel, that Plaintiff's claims against Defendant, Schlomo Schmuel are immediately dismissed

                                     with prejudice.

                                               IT IS FURTHER STIPULATED that each party will bear his/its own attorneys' fees and

                                     costs associated with this matter.

                              •er
                                      Dated this       54 day of January 2020.                     Dated this            day of January, 2020.
KOLESAR & LEATHAM




                    O

                          N           CALLISTER & ASSOCIATES                                       KOLESAR & LEATHAM
             'O P
                OO

                              Q
                    '3
                    Lea   ea 00
                          cur
                                      MITCHELL S. BISSON,ESQ.                                      MICHAEL R.BRO S, ESQ.
                     "        ‘
                              e
                              —       Nevada Bar No. 11920                                         Nevada Bar No. 007287
                    ,15       g       330 E Charleston Blvd, Ste 100                               MATTHEW D. WHITTAKER,ESQ.
                    o         —       Las Vegas, Nevada 89104                                      Nevada Bar No. 013281
                                      Co-Counselfor Plaintiff                                      400 South Rampart Boulevard, Suite 400
                                      DWIGHT PATENT 10945 MINING LLC                               Las Vegas, Nevada 89145

                                                                                                   Attorneys for Defendant
                                                                                                   SCHLOMO SCHMUEL




                                                                             AMENDED ORDER
                                              Based
                                             Based    on the
                                                     on
                                              The Court   the  stipulation
                                                              stipulation
                                                           having             between
                                                                              between
                                                                     considered         plaintiff and
                                                                                       plaintiff  anditdefendant
                                                                                   the stipulation,     defendant    Schlomo Schmuel
                                                                                                                    Schlomo
                                                                                                        is hereby ORDERED       Schmuel    [ECF No.
                                                                                                                                          [ECF
                                                                                                                                  that Plaintiff's No.   35],
                                                                                                                                                        35],
                                                                                                                                                     claims
                                           Based   on
                                     which II construe the
                                              construe as   parties'
                                                          as aa joint  stipulation
                                                                 joint motion
                                                                       motion under [ECF   No.
                                                                                 under Local    35]
                                                                                        Local Rule    and
                                                                                               Rule 7-1(c) good   cause
                                                                                                      7-1(c) because     appearing,
                                                                                                              because itit was
                                                                                                                           was signed IT
                                                                                                                                signed by IS  HEREBY
                                                                                                                                        by fewer
                                                                                                                                             fewer than
                                                                                                                                                     than all
                                                                                                                                                           all
                                    which
                                      ORDERED
                                     against
                                     the parties
                                         parties or that
                                              Defendant
                                                 or their  THIS
                                                            SchlomoACTION
                                                     their attorneys,    Schmuel
                                                            attorneys, and      IS
                                                                           and withDISMISSED
                                                                                    are dismissed
                                                                                with good
                                                                                     good cause    with
                                                                                                     with prejudice,
                                                                                           cause appearing, prejudice.
                                                                                                   appearing, IT IT IS each side
                                                                                                                     IS HEREBY    to bear
                                                                                                                        HEREBY ORDERED     its own
                                                                                                                                    ORDERED that      fees
                                                                                                                                                    that
                                    the
                                      and costs.
                                     ALL    CLAIMS All pending
                                                        AGAINST     motions    [ECF Nos. SCHLOMO
                                                                         DEFENDANT          11, 12, 13] areSCHMUEL
                                                                                                               DENIED asare   moot.   The Clerkwith
                                                                                                                                 DISMISSED           of
                                    ALL CLAIMSDATED:    AGAINST DEFENDANT SCHLOMO                        ,   SCHMUEL are DISMISSED with
                                                                                                           2019.
                                      Court is directed
                                     prejudice,   each side
                                                         side   CLOSE
                                                            to to         itsTHIS
                                                                   bear its         CASE.
                                                                              own fees
                                                                                   fees and costs.
                                                                                            costs. AllAll pending
                                                                                                           pending motions     [ECF Nos.
                                                                                                                      motions [ECF     Nos. 11,
                                                                                                                                              11, 12,
                                                                                                                                                  12, 13]
                                                                                                                                                       13]
                                    prejudice,   each          to bear       own        and
                                     are  DENIED      as
                                    are DENIED as moot.   moot.
                                                                                                      _________________________________
                                                                                               _________________________________
                                              Plaintiff has until February 3, 2020, to            fileDistrict
                                                                                               U.S.    a status
                                                                                                      U.S.        report
                                                                                                             District
                                                                                                                Judge      advising
                                                                                                                       Judge         theA.court
                                                                                                                              Jennifer
                                                                                                                        Jennifer  A. Dorsey Dorsey how it
                                      will proceed with the remaining claims. UNITED           Dated: Dated:
                                                                                                         STATESJanuary
                                                                                                         January   21,
                                                                                                               January   10,
                                                                                                                           21,2020
                                                                                                                        2020
                                                                                                                     DISTRICT   2020
                                                                                                                                   JUDGE
                                                                                                          _________________________________
                                                                                                        U.S. District Judge Jennifer A. Dorsey
                                                                                                        Dated: January 21, 2020
                                     Stip and Order Redline (002)(10228-3)                Page 2 of 2
